DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2021 has been entered.
Acknowledgements
This communication is in response to Applicant’s communications filed on 21 June 2021.  Amendments to claims 1, 5, 12, 16 and 20-22 have been entered.  Claim 25 has been added. No claims have been canceled.  Rejections made under 35 USC §112(b) and 35 USC §103 in the last office action have been withdrawn in view of the Applicant’s remarks and amendments.  Claims 1-5, 7, 8, 10-13, 15-17 and 20-25 remain pending in this application, wherein claims 1-4, 16, 17 and 20 had been withdrawn from consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Rebecca Bachner (Reg. No. 54,865) on 30 July 2021 at 9:30 a.m. Eastern time.
IN THE CLAIMS
claims 16, 17 and 20 are hereby withdrawn rejoined with the claim set.
Claims 5, 12, 16, 20 and 25 are amended as follows:
Claim 5.  A transaction card, comprising:
a host controller; 
a wireless interface element;
a near field communication (NFC) element; 
a secure element, communicatively coupled to the host controller and the NFC element, and comprising:
one or more memories; and
one or more processors communicatively coupled to the one or more memories; and
a card body having dimensions that are in accordance with a standard for payment cards,
the host controller being configured to: 
receive, from a user device associated with a merchant, an instruction to initialize a card reading functionality;
the NFC element being configured to: 
receive, from a transaction terminal associated with the merchant, a request to provide first data in relation to a first transaction; and
the one or more processors, of the secure element, being configured to:
cause, based on the request, the NFC element to transmit the first data to the transaction terminal; 
cause, based on the card reading functionality being initialized, the NFC element to receive second data, in relation to a second transaction, from a contactless transaction card associated with a consumer; 

[[
when the active connection exists between the host controller and the user device, perform online data authentication by: 	
causing, by the secure element, the host controller to provide an instruction to the user device to send an online data authentication request to a transaction backend, associated with the transaction card or the contactless transaction card, to process the second data, and
receiving, by the secure element, return data based on the transaction backend processing the second data, or 
when the active connection does not exist between the host controller and the user device, perform offline data authentication by:
using, by the secure element, one or more offline data authentication protocols to authenticate the second data from the contactless transaction card, and
storing, by the secure element, authenticated second data.

Claim 12.  The transaction card of claim 5, 
	wherein the one or more processors are further configured to:
receive a user input regarding the second transaction; and
	wherein the one or more processors, when performing the offline data authentication, are configured to:
[[ perform the offline data authentication [[ based on receiving the user input.

Claim 16.  A transaction apparatus, comprising:
a main controller; 
a wireless interface element;
a communication element; 
a secure element, communicatively coupled to the main controller and the communication element, and comprising:
one or more memories; and
one or more processors communicatively coupled to the one or more memories; and
an enclosure having dimensions that are in accordance with a standard for payment cards,	
	the main controller being configured to:
receive, from a user device associated with a merchant, an instruction to initialize a card reading functionality;
the communication element being configured to: 
receive from a backend contactless transaction device associated with the merchant, a request to provide first data in relation to a first transaction; and
the one or more processors, of the secure element, being configured to:
cause, based on the request, the communication element to transmit the first data to the backend contactless transaction device;

determine whether an active connection exists between the main controller and the user device; and
[[
when the active connection exists between the main controller and the user device, perform online data authentication by:
causing, by the secure element, the communication element to provide an instruction to the user device to send an online data authentication request to the backend contactless transaction device, associated with the transaction apparatus or the contactless transaction card, to process the second data, and
receiving, by the secure element, return data based on the backend contactless transaction device processing the second data, or
when the active connection does not exist between the main controller and the user device, perform offline data authentication by: 
using, by the secure element, one or more offline data authentication protocols to authenticate the second data from the contactless transaction card, and
storing, by the secure element, authenticated second data.

Claim 20.  The transaction apparatus of claim 16, wherein the one or more processors are further configured to:
	receive, from a payment processor, a private key associated with the backend contactless transaction device; and
wherein the one or more processors, when performing the offline data authentication, are configured to:
[[ perform the offline data authentication based on receiving the private key. 

Claim 25.  The transaction card of claim 5, wherein the second [[ data includes one or more of:
	account information, or
security information.

Claims 1-4 are canceled.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record (Spodak et al, US Pub. No. 20130030997A1, in view of Avagliano, US Patent No. 9,367,790 B2, in further view of Raziel et al, US Pub. No. 20170289153 A1, in further view of Tsai, US Pub. No. 2011/0119497 A1) teaches a transaction card comprising:
a host controller; 
a wireless interface element;
a near field communication (NFC) element; 

one or more memories; and
one or more processors communicatively coupled to the one or more memories; and
a card body having dimensions that are in accordance with a standard for payment cards,
the host controller being configured to: 
receive, from a user device associated with a merchant, an instruction to initialize a card reading functionality;
the NFC element being configured to: 
receive, from a transaction terminal associated with the merchant, a request to provide first data in relation to a first transaction; and
the one or more processors, of the secure element, being configured to:
cause, based on the request, the NFC element to transmit the first data to the transaction terminal; 
cause, based on the card reading functionality being initialized, the NFC element to receive second data, in relation to a second transaction, from a contactless transaction card associated with a consumer; 
determine whether an active connection exists between the host controller and the user device; and
when the active connection exists between the host controller and the user device, perform online data authentication by: 	
causing, by the secure element, the host controller to provide an instruction to the user device to send an online data authentication 
when the active connection does not exist between the host controller and the user device, perform offline data authentication by:
using, by the secure element, one or more offline data authentication protocols to authenticate the second data from the contactless transaction card, and
storing, by the secure element, authenticated second data.
Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach a transaction card including:
the one or more processors, of the secure element, being configured to:
when the active connection exists between the host controller and the user device, perform online data authentication by: 	
causing, by the secure element, the host controller to provide an instruction to the user device to send an online data authentication request to a transaction backend, associated with the transaction card or the contactless transaction card, to process the second data, and
receiving, by the secure element, return data based on the transaction backend processing the second data (emphasis added).
For these reasons claims 5 and 16 are deemed to be allowable over the prior art of record and claims 7, 8, 10-13, 15, 17 and 20-25 are allowed by dependency on allowed claims. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MAIMON (US Pub. No. 20180308087 A1) (October 25, 2018) “SYSTEM AND METHOD FOR MANAGEMENT OF A SMART OBJECT”.
CACERES et al (US Patent No. 20140256251 A1) (September 11, 2014) “SECURE NFC DATA AUTHENTICATION”.
Groarke et al (US Pub. No. 20160140558 A1) (May 19, 2016) “PROVIDING ONLINE CARDHOLDER AUTHENTICATION SERVICES ON-BEHALF-OF ISSUERS”.
Kumarappan et al (European Patent Application EP 3 203 425 A1) (August 9, 2017) “SECURE CONTACTLESS CARD EMULATION”.
“Security of Proximity Mobile Payments”, A Smart Card Alliance Contactless and Mobile Payments Council White Paper, Publication Number: CPMC-09001, Publication Date: May 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD J BAIRD/Primary Examiner, Art Unit 3692